Citation Nr: 1216159	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  03-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the service-connected right knee disability, status post right knee replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 1970.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from November 2002 and June 2003 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The November 2002 rating decision, in pertinent part, denied a claim of service connection for degenerative changes, acromioclavicular joint with impingement, right shoulder, claimed as arthritis of the right shoulder.  The Veteran timely appealed that determination.  

In January 2003, the Veteran filed claims seeking an increased rating for his service-connected right knee disability and a temporary total evaluation for his total right knee replacement.  

In a statement received at the RO in March 2003, the Veteran submitted a claim of service connection for hearing loss.  The issue of entitlement to service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In the June 2003 rating decision, the RO denied entitlement to a temporary total evaluation for right total knee replacement; but, it recharacterized the Veteran's right knee disability of "internal derangement" to "total right knee replacement" and assigned an increased rating of 30 percent, effective from January 15, 2003.  The June 2003 rating decision also granted service connection for a left total knee replacement and assigned an initial 30 percent rating, effective from January 15, 2003.  Notice of this decision was provided to the Veteran in July 2003.  

In September 2003, the RO received a statement from the Veteran which included several new claims for service connection.  Included was a claim of service connection for left knee condition as secondary to the right knee.  Because service-connected had already been established for this disability, and the Veteran received notice to this effect in July 2003, the RO treated the Veteran's claim as a claim for an increased rating for the service-connected left knee disability.  In September 2003, the RO sent the Veteran a duty-to-assist letter explaining that his claim was a claim for an increased rating.  

In a November 2003 rating decision, the RO deferred the issue of evaluation of the service-connected left total knee replacement until completion of a VA examination.  In that decision, the RO also granted entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

In an NOD received at the RO in December 2003, the Veteran specifically disagreed with the denial of a temporary total rating for a right total knee replacement based on a need for convalescence following surgery.  This was the only issue that the Veteran appealed with respect to the June 2003 rating decision.  The RO issued a statement of the case (SOC) addressing this issue in March 2004.  The Veteran's VA Form 9, substantive appeal to the Board was received in April 2004.

Meanwhile, in a February 2004 rating decision, the 30 percent rating for the service-connected left total knee replacement was confirmed and continued.  The Veteran's representative argues that the February 2004 decision was issued in response to a notice of disagreement with the initial 30 percent rating assigned for the service-connected left total knee replacement.  In other words, the representative argues that the September 2003 statement from the Veteran, which included a claim of service connection for left total knee replacement (after service connection had already been established) constituted an NOD with respect to the initial 30 percent rating assigned for the service-connected left total knee replacement, and not a claim for an increased rating.  

In essence, the RO considered the Veteran's September 2003 communication regarding his left knee as a claim for increase; however, the Veteran's representative argues that this communication was actually an NOD with the initial 30 percent rating assigned for the service-connected left total knee replacement.  When there is unclear communication or disagreement received by the RO from the Veteran but the RO cannot clearly identify that communication as expressing an intent to appeal, then the AOJ is to contact the Veteran to request clarification of the Veteran's intent.  See 38 C.F.R. § 19.26(b) (2011).  Moreover, in this case, the RO presumed that the Veteran's September 2003 communication was a claim for an increased rating, but according to the Veteran's representative, this may not have been the case, and the Veteran's intent is indeed ambiguous, as his claim, on its face, was one for service connection when service connection had already been established.  

The issue of whether the Veteran's communication of September 2003 with regard to the left total knee replacement constituted an NOD with the initial 30 percent rating assigned has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   See generally 38 C.F.R. § 19.28 (2011).

In September 2005, two issues were in appellate status and before the Board.  The first issue, entitlement to service connection for degenerative changes of the right shoulder AC joint, claimed as secondary to service-connected residuals of shell fragment wounds of the right arm with neuropathy of the right axial nerve, was remanded for additional development and adjudicative action.  

The Board denied the other issue in the September 2005 decision, that of entitlement to an effective date earlier than January 15, 2003, for increased compensation for a right knee disability, to include assignment of a temporary total evaluation following total right knee replacement on December 6, 2001.  In the interest of clarity, the Board recharacterized the issue as it appeared in this decision.  

The Veteran appealed the Board's September 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In its Memorandum Decision, the Court requested that the Board consider whether certain statements of record made by the Veteran may constitute informal claims for an increased rating for his service-connected right knee disability.  As such, by Order dated January 2008, the Court vacated the September 2005 Board decision, and remanded the case to the Board for further proceedings consistent with the terms of the Memorandum Decision. 

In a March 2009 decision, the Board denied the Veteran's claim of service connection for degenerative joint disease of the right shoulder acromioclavicular (AC) joint.  

In addition, the Board granted a temporary total rating following total right knee replacement effective from December 6, 2001, the date of the surgical procedure.  In light of this grant, the issue of whether the Veteran was entitled to a rating in excess of 30 percent for the service-connected right total knee replacement upon the conclusion of the convalescent period remained on appeal.  The matter was remanded back to the RO for additional development of the record.  

Meanwhile, the RO effectuated the Board's grant in a May 2010 rating decision, by awarding a temporary total rating for the Veteran's total right knee replacement pursuant to 38 C.F.R. § 4.30 from December 6, 2001, the date of the total right knee replacement surgery through the end of January 2003.  Thus, the only remaining issue on appeal with respect to the service-connected right knee replacement is whether a rating in excess of 30 percent is warranted from February 1, 2003.  

In May 2010, the RO issued a supplemental statement of the case (SSOC) and the case was returned to the Board.  


FINDING OF FACT

At no time since February 1, 2003 is the Veteran's service-connected right knee disability, status post right knee replacement shown to have been manifested by chronic residuals consisting of severe painful motion or severe weakness of the right knee joint; and, the Veteran's right knee motion (with consideration of pain on motion) is limited to (at worst) 20 degrees of extension (a 20-degree flexion contracture) and 90 degrees of flexion without evidence of additional pain on motion, instability or ankylosis.  



CONCLUSION OF LAW

The criteria are not met for the assignment of a rating in excess of 30 percent since February 1, 2003 for the Veteran's service-connected residuals of a right knee replacement.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes 5055, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran filed his formal claim for an increased rating in January 2003.  The RO provided the appellant pre-adjudication notice by letter dated in March 2003.  That letter specifically provided notice to the Veteran as to what types of evidence would substantiate a claim for an increased rating.  In particular, the letter explained to the Veteran that in order to show that his right knee condition had worsened, or increased in severity, he could submit evidence from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays and the dates of the examinations and tests.  The Veteran was notified that he could also submit statements from other individuals who were able to describe from their own personal knowledge and observations as to how the knee disability had become worse.  Also, the letter explained that if he had received VA treatment for the knee condition, that he should identify where and when the treatment took place, and VA would obtain those records on his behalf.  

Subsequent to the March 2003 letter, private records pertinent to the Veteran's claim from the Texas Center for Joint Replacement were obtained and associated with the claims file.  Additional VA outpatient treatment records were obtained, and the Veteran was afforded a VA examination of the knees in May 2003.  

Additional duty-to-assist notices were sent to the appellant throughout the course of his appeal.  One of these letters, dated in March 2006, specifically notified the Veteran regarding how disability ratings and effective dates are assigned for all grants of service connection.  This letter was followed by an August 2008 supplemental statement of the case.

Then, after the Court vacated the Board's March 2009 decision and remanded the matter of whether an effective date prior to January 15, 2003 was warranted for increased compensation for a right knee disability, to include assignment of a temporary total evaluation following total right knee replacement on December 6, 2001, the RO sent another duty-to-assist letter to the Veteran in April 2009.  This letter, like the March 2003 letter, explained what evidence was necessary to substantiate a claim for increase, and what type of evidence the Veteran was responsible for obtaining and what evidence VA would obtain on behalf of the Veteran.  The April 2009 letter also explained how initial disability ratings and effective dates are assigned.  Moreover, the April 2009 letter provided the specific rating criteria pertinent to the Veteran's increased rating claim on appeal.

The Veteran was afforded another examination in April 2010, and the RO issued a supplemental statement of the case in May 2010.  

In sum, the notifications complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  Moreover, these notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The issue of entitlement to a rating in excess of 30 percent for the service-connected right knee disability, total right knee replacement was remanded in March 2009.  In response to that remand, the RO substantially complied with the remand directives by sending the Veteran an adequate duty-to-assist letter (the April 2009 letter), attempting to obtain additional VA and private treatment records, and affording the Veteran a VA examination to assess the current nature and severity of the right knee condition.  Additionally, the VA examination is adequate for rating purposes.  The examiner discusses the Veteran's history and records pertinent clinical findings.  The RO has substantially complied with the remand directives and no further action is necessary in that regard.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  


II.  Increased Rating - Status Post Right Knee Replacement

The Veteran seeks a rating in excess of 30 percent for the service-connected residuals of a right knee replacement, from February 1, 2003.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  

Service connection for internal derangement of the right knee was established pursuant to a June 1970 rating decision.  A noncompensable rating was assigned for that disability effective from January 20, 1970.  On December 6, 2001, the Veteran underwent a total right knee replacement.  A temporary total evaluation was subsequently assigned pursuant to 38 C.F.R. § 4.30 based on surgery necessitating convalescence effective from December 6, 2001, the date of the surgery.  Following surgery and the subsequent convalescent period, the service-connected total right knee replacement was evaluated pursuant to the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating evaluation for one year after implantation of the prosthesis.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a.  

The total rating assigned from December 6, 2001 was extended through January 31, 2003 in light of the criteria pursuant to Diagnostic Code 5055.  At the end of that convalescent/one-year period, the RO assigned a 30 percent rating.  Because the Veteran's service-connected right knee disability is rated as 100 percent disabling prior to February 1, 2003, only the time period beginning on February 1, 2003 is for consideration at this time.  

The Veteran's service-connected right knee disability has been evaluated under Diagnostic Code 5055 as 30 percent disabling beginning February 1, 2003.  

As noted above, the 30 percent rating is the minimum rating for a prosthetic knee replacement under Diagnostic Code 5055.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy under Diagnostic Codes 5256, 5261, 5262, and to warrant a 60 percent rating, there must be chronic residuals of severe painful motion or severe weakness in the knee joint.  

Diagnostic Code 5260 (for limitation of knee flexion) provides a 30 percent rating where limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees. 

Diagnostic Code 5261 (for limitation of knee extension) provides a 50 percent rating where limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a . 

Diagnostic Codes 5256 and 5262 do not apply in this case, as the pathology required for application of these codes (ankylosis or malunion or nonunion of the tibia and fibula) is not shown.  38 C.F.R. § 4.71a.  

Normal range of knee motion is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71a, Plate II.  A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In a precedent opinion, VA's General Counsel concluded that a veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97. 

The General Counsel has held that if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998).  38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a separate rating may only be assigned when there is arthritis and limitation of motion and/or painful motion.  Therefore, consideration must be given to whether separate ratings are warranted to reflect disability manifested by instability and subluxation as well as disability manifested by limitation of motion and/or painful motion or limitation of motion and/or painful motion on its own. 

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different plains.  Inquiry will be direct to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45. 

A 30 percent is the minimum rating assigned for knee disability following total knee replacement.  To warrant an increased rating, the Veteran has to show either chronic residuals of severe motion limitation or weakness (which would warrant a 60 percent rating under Code 5055) or that he has impairment warranting an intermediate level of disability (40 or 50 percent) under any of the analogous diagnostic codes (i.e., Codes 5256, 5257, 5260, 5261, and/or 5262). 

Since the knee replacement in December 2001, there have been VA outpatient treatment reports and three VA examinations of record pertinent to the right knee.  These examinations, in May 2003, December 2003 and April 2010 all examined the knee more than one year following the actual knee replacement.  

VA treatment records from February 2003 through January 2004 vaguely mention the Veteran's December 2001 knee replacements, but, interestingly, there is not much pain, if any, noted to accompany this disability.  For example, a February 2003 outpatient treatment record shows that the Veteran underwent a general physical examination.  Under his past medical history, there were eleven different disabilities listed, including degenerative joint disease status post bilateral knee arthroplasties.  In the assessment portion of the document, however, the examiner noted that the bilateral degenerative joint disease, status post bilateral knee arthroplasties, were not manifested by knee pain, but rather, his continuing joint pain came from both thumbs and right shoulder.  

Additionally, a June 2003 VA outpatient treatment record lists the Veteran's bilateral degenerative joint disease status post bilateral knee arthroplasties of December 2001 as one of the Veteran's numerous disabilities, but notes that they are asymptomatic.  

At the May 2003 examination, the Veteran reported pain in the right knee with 5/10 in severity since the knee replacement in December 2001.  The Veteran did not have any swelling and the right knee did not give way.  The Veteran reported that he had not been able to do any walking since 1993, but then, in a contradictory statement, the examiner noted the Veteran walked one quarter of a mile two times per week.  

At the time of the May 2003 examination, the Veteran weighed 240 pounds, which was a 15-pound gain over the prior year.  The examiner noted that the Veteran's knee situation was static, which was stiffness of knee, moderate pain, and diminished range of motion.  He had not worked since 1993 and was previously a Narcotics Agent.  In sum, the examiner noted that the Veteran continued to have moderate pain since the December 2001 knee replacement.  On examination, range of motion of the right knee was 0 to "10" which appears to be a typo, as the examiner described the limitation of motion as "some decrease in the range of motion".  There was no fluid, no tenderness, no crepitus and no laxity.  The impression was traumatic and degenerative arthritis of the knees, with status post total knee replacement in December 2001 with moderate knee pain, some stiffness, some weakness and some decrease in range of motion.  The disability was described as moderate and static.  

X-rays revealed that the various replacement densities appeared to be intact.  There was heterotrophic bone formation posteriorly which was probably mostly if not entirely laterally in position.  In addition a 5 mm bone density was present superior to the right patella located approximately 2 cm cranially and accompanied by some soft tissue swelling.  This could possibly be within the superior patellar tendon.  There was also probability of an intraosseous bone formation or calcium deposition between the proximal shafts of the right tibia and fibula.  There was no evidence of acute fracture or dislocation.  

The December 2003 VA joints examination, the Veteran reported pain of 8/10 severity in the right knee.  There was some reported swelling, but the knee did not give way.  The examiner noted the May 2003 x-rays and interpreted those to show a stable postoperative prosthesis.  Examination of the right knee revealed medial and lateral tenderness.  Range of motion was 0 to 115 degrees.  There was no fluid, no crepitus, and no laxity.  The impression was degenerative joint disease of the bilateral knees with status post total knee replacement in December 2001 with continued knee pain and diminished range of motion with moderate disability, but currently stable.  

A January 2004 VA outpatient treatment record notes that the Veteran's Vioxx medication dosage was increased because he said it worked better for his "DJD pain."  It is not clear from this report, however, as to whether the Veteran was referring to his knee pain, or to his other joints, including his back, shoulders, and thumbs.  

At the April 2010 VA examination, the examiner specifically noted a review of the claims file.  The examiner noted that the Veteran's December 2001 right knee replacement healed without complications; yet, he continued to complain of some pain on the medial joint line and posterior to the fibular head.  He reported occasional swelling of the knee, but the examiner noted no swelling at the time of the examination.  The Veteran also reported that his knee gave way and that he still had some weakness of his leg.  The examiner noted that the Veteran did not wear a knee brace and did not use any ambulatory aids.  The examiner also noted that the Veteran's ability to walk and stand for periods of time is limited by his chronic low back pain with recent surgical decompression and fusion.  

The examiner noted the Veteran's unemployment since 1993, his previous employment as a police officer, and his current inability to keep up with the rigors of that type of work.  The Veteran used Celebrex daily for pain.  The Veteran reported that occasionally he took Hydrocodone and acetaminophen for back and bilateral knee pain.  According to the Veteran, about three times per week, the pain would bother him and he would take up to four tablets per day with good temporary relief.  

The examiner specifically noted that the Veteran did not have increased limitation with repetitive use of his knees.  He did not have flare-ups of the knee pain, and, significantly, the examiner indicated that the Veteran's main limiting factor in all of his activities was his lumbar spine.  

On examination, the Veteran did not limp, but he walked with a flexed knee gait and no ambulatory aids.  With regard to the right knee, there was no effusion.  There was a 20-degree flexion contracture.  Active and passive motion was 20 degrees to 90 degrees.  There was some tenderness of the knee at maximum flexion.  Palpation of the knee revealed some tenderness of the medial collateral ligament and some tenderness posterior to the fibular head.  In 30 degrees of flexion, there was no laxity to varus and valgus stress.  Anterior drawer and Lachman's were negative.  Muscle strength of the quads and hamstrings were 5/5.  Repetitive motion of the right knee was done.  There was no pain, but there was slight patella crepitus.  There was no further loss of motion, weakness, fatigability or incoordination.  

X-ray studies from April 2010 revealed status post right total knee replacement, no loosening of the prosthesis with normal joint space and good alignment.  There were tiny small loose bodies in the suprapatellar area.  Small joint effusions, no gas shadows.  Vascular calcifications were also identified.  

In sum, the medical evidence of record shows that the Veteran's residuals of the right knee total knee replacement more nearly approximate that of a moderate degree.  At no time, has any medical profession referred to the Veteran's pain, limited motion, weakness, crepitus or reported swelling as more than moderate in degree.  While the Veteran has reported his level of pain to be as high as 8/10 at one examination in December 2003, this is entirely inconsistent with his reports of no pain at all during routine VA physical examinations in February 2003 and June 2003.  Moreover, the Veteran has provided other inconsistencies with regard to his symptoms.  At the VA examination in May 2003, the Veteran reported no swelling and no giving way, but at the examination in April 2010, the Veteran reported that his right knee does swell and does give way.  Certainly, his symptoms could have changed between 2003 and 2010, but regardless, at no time does the totality of the evidence shows that the status post right knee replacement has ever been manifested by an overall chronically severe disability picture.  

With regard to the Veteran's limitation of the motion of the right knee, his flexion was limited to, at worst, 90 degrees.  This corresponds to a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  With regard to extension, the most recent VA examination in April 2010 noted that the Veteran's right leg revealed a 20 degree flexion contracture.  This means that the Veteran is unable to extend his leg beyond 20 degrees, and it is thus limited at that point.  This corresponds to a 30 percent disability rating for limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Additionally, there is no instability or subluxation shown on examination.  Because the Veteran's limitation of flexion is noncompensable and there is no instability of subluxation, the only compensable rating pursuant to Diagnostic Codes 5260, 5261, and 5257 is the 30 percent rating assigned for the limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Even in this regard, however, because there is no additional pain on motion, and because the Veteran's motion is not additionally limited by pain, a rating in excess of 30 percent for limitation of extension is not for assignment.  38 C.F.R. §§ 4.10, 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Additionally, as noted above, ankylosis of the right knee is not demonstrated; thus, a rating in excess of the 30 percent rating already assigned is not for application pursuant to Diagnostic Code 5256.  

There are no other pertinent diagnostic codes that would afford the Veteran a rating in excess of the minimum 30 percent rating already assigned based on residual weakness, pain or limitation of motion.  

Finally, as noted above, the totality of the evidence has never suggested that the Veteran's status post right knee replacement is manifested by severe painful motion or severe weakness.  The Veteran is able to ambulate without a cane or other assistive device, and the examiner in April 2010 clearly explained that the Veteran's inability to stand or walk for any length of time is due to his lumbar spine disability.  The objective findings on x-rays show that the Veteran's right prosthesis is not loose, and has good alignment.  

The Veteran is certainly competent to report knee pain, and there is no doubt that the Veteran does experience some pain and weakness, and that he does have limited motion, as shown on the examinations summarized above; however, these symptoms are contemplated by the 30 percent rating currently assigned.  As noted above, there are times, particularly during VA examinations, where the Veteran reports a higher level of pain, and times when he reports no pain at all, such as during various VA treatment records.  Thus, when viewing these varying degrees of reported pain along with the other evidence of record, including the opinions of the VA examiners, it does not result in a disability picture manifested by chronic severe pain and weakness.  

Additionally, it is acknowledged that the Veteran has not worked since 1993 due to his various disabilities, including his knee pain.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court clarified that a total rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of the Veteran's increased rating claim; however, in this case, the Veteran has already established entitlement to a TDIU, effective from January 2003, and therefore the TDIU issue need not be addressed here.  

The preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected residuals of a total right knee replacement at any time during the period following the reduction in the 100 percent rating assigned based on the need for convalescence following surgery and/or the one-year period following surgery.  In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected residuals of a right knee replacement, specifically pain, weakness and limitation of motion of the knee is contemplated by the rating criteria.  The schedular rating criteria specifically contemplates painful motion, weakness and limited motion of the knee, including due to such factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45).  In this case, comparing the Veteran's disability level and symptomatology of the right knee to the rating schedule, the degree of disability of each throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the right knee, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for the service-connected right knee disability, status post right knee replacement, currently evaluated as 30 percent disabling, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


